IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHELTON VANOVER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4503
                                      CORRECTED PAGES: pg 1
STATE OF FLORIDA,                     CORRECTION IS UNDERLINED IN RED
                                      MAILED: January 7, 2016
                                      BY: NMS
      Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from an order of the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Shelton Vanover, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, LEWIS, and BILBREY, JJ., CONCUR.